Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP §211 et seq.

The cross reference to the parent application, has now issued as a USPatent. Correction
of the specification is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,163,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations toward the vectorization of unmatched/matched pairings, is not needed to realize the functionality of the independent claims in the instant invention.

17/380881
11163956
1. A method performed by one or more processors of a text incorporation system, the method comprising: extracting a number of terms from a text under consideration; identifying, among the number of terms, a set of unmatched terms that do not match any of a plurality of known terms; passing each respective unmatched term of the set of unmatched terms to a vectorization module; embedding, using the vectorization module, a vectorized version of each respective unmatched term in a vector space; comparing the vectorized version of each respective unmatched term to known term vectors in the vector space; passing, to a machine learning model, candidate terms corresponding to known term vectors closest to the vectorized versions of the set of unmatched terms; identifying, using the machine learning model, a best candidate term of the candidate terms for each respective unmatched term of the set of unmatched terms; mapping the best candidate terms to corresponding unmatched terms in the text under consideration; and incorporating the text under consideration into the text incorporation system based on the mappings.
2. The method of claim 1, further comprising: identifying, among the number of terms, a set of matched terms that each match an associated one of the plurality of known terms; and mapping each matched term to its associated known term of the plurality of known terms.
4. The method of claim 1, further comprising: identifying the known term vectors closest to the vectorized versions of the unmatched terms in the vector space based on the comparing.
5. The method of claim 4, further comprising: identifying the candidate terms based on the identified known term vectors.
8. The method of claim 1, wherein each of the plurality of known terms was previously incorporated into the text incorporation system.

9. The method of claim 8, further comprising: embedding each of the plurality of known terms in the vector space as an associated one of the known term vectors.























6. The method of claim 1, wherein embedding a vectorized version of the respective unmatched term includes: converting the respective unmatched term to the vectorized version of the respective unmatched term based on words that cooccur with the respective unmatched term in the text under consideration.




7. The method of claim 1, further comprising: analyzing each of the candidate terms using the machine learning model; and generating, for each candidate term, using the machine learning model, a confidence score indicating a likelihood that the candidate term is a match for the respective unmatched term, wherein the best candidate term has a highest confidence score.








10. The method of claim 9, further comprising: comparing each respective term of the number of terms to the plurality of known terms based on at least one of a spelling associated with the respective term and the plurality of known terms or a text syntax associated with the respective term and the plurality of known terms, and wherein the text under consideration is a user query.

3. The method of claim 2, further comprising: ceasing analysis of each matched term for the text under consideration.











11. A system comprising: one or more processors; and at least one memory coupled to the one or more processors, and storing instructions that, when executed by the one or more processors, cause the system to perform operations including: extracting a number of terms from a text under consideration; identifying, among the number of terms, a set of unmatched terms that do not match any of a plurality of known terms; passing each respective unmatched term of the set of unmatched terms to a vectorization module; embedding, using the vectorization module, a vectorized version of each respective unmatched term in a vector space; comparing the vectorized version of each respective unmatched term to known term vectors in the vector space; passing, to a machine learning model, candidate terms corresponding to known term vectors closest to the vectorized versions of the set of unmatched terms; identifying, using the machine learning model, a best candidate term of the candidate terms for each respective unmatched term of the set of unmatched terms; mapping the best candidate terms to corresponding unmatched terms in the text under consideration; and incorporating the text under consideration into the system based on the mappings.

12. The system of claim 11, wherein execution of the instructions causes the system to perform operations further including: identifying, among the number of terms, a set of matched terms that each match an associated one of the plurality of known terms; and mapping each matched term to its associated known term of the plurality of known terms.

13. The system of claim 12, wherein execution of the instructions causes the system to perform operations further including: ceasing analysis of each matched term for the text under consideration.

14. The system of claim 11, wherein execution of the instructions causes the system to perform operations further including: identifying the known term vectors closest to the vectorized versions of the unmatched terms in the vector space based on the comparing.

15. The system of claim 14, wherein execution of the instructions causes the system to perform operations further including: identifying the candidate terms based on the identified known term vectors.














16. The system of claim 11, wherein execution of the instructions causes the system to perform operations further including: converting the respective unmatched term to the vectorized version of the respective unmatched term based on words that cooccur with the respective unmatched term in the text under consideration.

17. The system of claim 11, wherein execution of the instructions causes the system to perform operations further including: analyzing each of the candidate terms using the machine learning model; and generating, for each candidate term, using the machine learning model, a confidence score indicating a likelihood that the candidate term is a match for the respective unmatched term, wherein the best candidate term has a highest confidence score.

18. The system of claim 11, wherein each of the plurality of known terms was previously incorporated into the system.

19. The system of claim 18, wherein execution of the instructions causes the system to perform operations further including: embedding each of the plurality of known terms in the vector space as an associated one of the known term vectors.




















20. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a system, cause the system to perform operations including: extracting a number of terms from a text under consideration; identifying, among the number of terms, a set of unmatched terms that do not match any of a plurality of known terms; passing each respective unmatched term of the set of unmatched terms to a vectorization module; embedding, using the vectorization module, a vectorized version of each respective unmatched term in a vector space; comparing the vectorized version of each respective unmatched term to known term vectors in the vector space; passing, to a machine learning model, candidate terms corresponding to known term vectors closest to the vectorized versions of the set of unmatched terms; identifying, using the machine learning model, a best candidate term of the candidate terms for each respective unmatched term of the set of unmatched terms; mapping the best candidate terms to corresponding unmatched terms in the text under consideration; and incorporating the text under consideration into the system based on the mappings.
1. A computing system implemented method for incorporating a text into the computing system, the method comprising: extracting a number of terms from a text under consideration; comparing each respective term of the number of terms to a plurality of known terms previously incorporated into the computing system; determining, for each respective term of the number of terms, whether the respective term matches an associated one of the plurality of known terms or does not match any of the plurality of known terms; for each matched term: mapping the matched term to its associated known term; and ceasing analysis of the matched term for the text under consideration; for each unmatched term: passing the unmatched term to a vectorization module; embedding, using the vectorization module, a vectorized version of the unmatched term in a vector space; comparing the vectorized version of the unmatched term to known term vectors previously embedded in the vector space, wherein each of the known term vectors is associated with one of the plurality of known terms; identifying a set of the known term vectors that are closest to the vectorized version of the unmatched term in the vector space based on the comparing; identifying a set of candidate terms for the unmatched term, wherein the set of candidate terms includes the known terms associated with the identified set of known term vectors; passing the set of candidate terms to a machine learning model; analyzing, using the machine learning model, each candidate term of the set of candidate terms; generating a confidence score for each candidate term, wherein the confidence score indicates a likelihood that the candidate term is a match for the unmatched term; identifying a best candidate term of the set of candidate terms having a highest confidence score; and mapping the best candidate term to the unmatched term; and incorporating the text under consideration into the computing system based on the mappings.





2. The method of claim 1, wherein identifying the set of the known term vectors that are closest to the vectorized version of the unmatched term includes: performing a vector clustering operation.

3. The method of claim 1, further comprising: training the machine learning model with a supervised machine learning process prior to passing the set of candidate terms to the machine learning model.

4. The method of claim 1, wherein embedding a vectorized version of the unmatched term includes: converting the unmatched term to the vectorized version of the unmatched term based on words that cooccur with the unmatched term in the text under consideration.





5. The method of claim 4, further comprising: prior to converting the unmatched term to the vectorized version of the unmatched term, converting the ones of the plurality of known terms to the known term vectors; and embedding the known term vectors in the vector space.

6. The method of claim 1, wherein the text under consideration is a user query.

7. The method of claim 6, wherein the incorporating includes: generating a response to the user query.

8. The method of claim 1, wherein comparing each respective term to the plurality of known terms includes: comparing a spelling of the respective term to spellings of the plurality of known terms.

9. The method of claim 8, wherein determining whether a respective term matches an associated one of the plurality of known terms includes: determining whether the respective term is spelled exactly like any of the plurality of known terms based on the comparing.

10. The method of claim 9, wherein comparing each respective term to the plurality of known terms includes: comparing a syntax of text associated with the respective term to syntax associated with a known term of the plurality of known terms exactly matching the spelling of the respective term.

11. A system for incorporating text into the system, the system comprising: one or more processors; and at least one memory coupled to the one or more processors, and storing instructions that, when executed by the one or more processors, cause the system to perform operations including: extracting a number of terms from a text under consideration; comparing each respective term of the number of terms to a plurality of known terms previously incorporated into the computing system; determining, for each respective term of the number of terms, whether the respective term matches an associated one of the plurality of known terms or does not match any of the plurality of known terms; for each matched term: mapping the matched term to its associated known term; and ceasing analysis of the matched term for the text under consideration; for each unmatched term: passing the unmatched term to a vectorization module; embedding, using the vectorization module, a vectorized version of the unmatched term in a vector space; comparing the vectorized version of the unmatched term to known term vectors previously embedded in the vector space, wherein each of the known term vectors is associated with one of the plurality of known terms; identifying a set of the known term vectors that are closest to the vectorized version of the unmatched term in the vector space based on the comparing; identifying a set of candidate terms for the unmatched term, wherein the set of candidate terms includes the known terms associated with the identified set of known term vectors; passing the set of candidate terms to a machine learning model; analyzing, using the machine learning model, each candidate term of the set of candidate terms; generating a confidence score for each candidate term, wherein the confidence score indicates a likelihood that the candidate term is a match for the unmatched term; identifying a best candidate term of the set of candidate terms having a highest confidence score; and mapping the best candidate term to the unmatched term; and incorporating the text under consideration into the computing system based on the mappings.

12. The system of claim 11, wherein identifying the set of the known term vectors that are closest to the vectorized version of the unmatched term includes: performing a vector clustering operation.

13. The system of claim 11, wherein execution of the instructions causes the system to perform operations further including: training the machine learning model with a supervised machine learning process prior to passing the set of candidate terms to the machine learning model.

14. The system of claim 11, wherein embedding a vectorized version of the unmatched term includes: converting the unmatched term to the vectorized version of the unmatched term based on words that cooccur with the unmatched term in the text under consideration.

15. The system of claim 14, wherein execution of the instructions causes the system to perform operations further including: prior to converting the unmatched term to the vectorized version of the unmatched term, converting the ones of the plurality of known terms to the known term vectors; and embedding the known term vectors in the vector space.

16. The system of claim 11, wherein the text under consideration is a user query.

17. The system of claim 16, wherein the incorporating includes: generating a response to the user query.

18. The system of claim 11, wherein comparing each respective term to the plurality of known terms includes: comparing a spelling of the respective term to spellings of the plurality of known terms.

19. The system of claim 18, wherein determining whether a respective term matches an associated one of the plurality of known terms includes: determining whether the respective term is spelled exactly like any of the plurality of known terms based on the comparing.

20. The system of claim 19, wherein comparing each respective term to the plurality of known terms includes: comparing a syntax of text associated with the respective term to syntax associated with a known term of the plurality of known terms exactly matching the spelling of the respective term.

11. A system for incorporating text into the system, the system comprising: one or more processors; and at least one memory coupled to the one or more processors, and storing instructions that, when executed by the one or more processors, cause the system to perform operations including: extracting a number of terms from a text under consideration; comparing each respective term of the number of terms to a plurality of known terms previously incorporated into the computing system; determining, for each respective term of the number of terms, whether the respective term matches an associated one of the plurality of known terms or does not match any of the plurality of known terms; for each matched term: mapping the matched term to its associated known term; and ceasing analysis of the matched term for the text under consideration; for each unmatched term: passing the unmatched term to a vectorization module; embedding, using the vectorization module, a vectorized version of the unmatched term in a vector space; comparing the vectorized version of the unmatched term to known term vectors previously embedded in the vector space, wherein each of the known term vectors is associated with one of the plurality of known terms; identifying a set of the known term vectors that are closest to the vectorized version of the unmatched term in the vector space based on the comparing; identifying a set of candidate terms for the unmatched term, wherein the set of candidate terms includes the known terms associated with the identified set of known term vectors; passing the set of candidate terms to a machine learning model; analyzing, using the machine learning model, each candidate term of the set of candidate terms; generating a confidence score for each candidate term, wherein the confidence score indicates a likelihood that the candidate term is a match for the unmatched term; identifying a best candidate term of the set of candidate terms having a highest confidence score; and mapping the best candidate term to the unmatched term; and incorporating the text under consideration into the computing system based on the mappings.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zadeh (20140201126).

As per claim 1, Zadeh (20140201126) teaches a method performed by one or more processors of a text incorporation system (as, in the realm of document searching, machine learning/recognition, data mining, natural language processing, financial applications – para 0095), the method comprising:
extracting a number of terms from a text under consideration; identifying, among the number of terms  (as, in the above applications, and further, machine learning, training, -- para 0091, and text via OCR – para 0095, and computing with words, and natural language processing – para 0095; comparing/searching for known terms versus the input term – as searching/finding the word and synonyms as well – para 01381);
identifying, among the number of terms, a set of unmatched terms that do not match any of a plurality of known terms; passing each respective unmatched term of the set of unmatched terms to a vectorization module; embedding, using the vectorization module, a vectorized version of each respective unmatched term in a vector space (as, using support vector machines as classifiers of the data – para 0106, and clustering the results into a feature vector space – para 1381, wherein the feature space is partial spelling, partial word, basic word, neighboring words, etc. – para 1381);
comparing the vectorized version of each respective unmatched term to known term vectors in the vector space; (as, finding a closest match – determining a subset of best fits, of the candidates – para 0634);
passing, to a machine learning model, candidate terms corresponding to known term vectors closest to the vectorized versions of the set of unmatched terms; identifying, using the machine learning model, a best candidate term of the candidate terms for each respective unmatched term of the set of unmatched terms (as implementing the above mathematical processes, in a machine learning model – abstract para 0095); 
mapping the best candidate terms to corresponding unmatched terms in the text under consideration (as designating a match/synonym – para 1381) and
incorporating the text under consideration into the text incorporation system based on the mappings (as, in the application of electronic documents – para 1767, determining best matches – as analyzing terms in the documents – para 1767, and determining the class/type of document – para 1767, which uses the above referred-to measuring techniques; and replacing the text – para 1424).

As per claim 2, Zadeh (20140201126) teaches the method of claim 1, further comprising, identifying, among the number of terms, a set of matched terms that each match an associated one of the plurality of known terms; and mapping each matched term to its associated known term of the plurality of known terms (as, designating a match/synonym – para 1381).

	As per claim 3, the method of claim 2, further comprising: ceasing analysis of each matched term for the next under consideration (as stopping the process once a match has been found – para 1834-1837).


As per claim 4, Zadeh (20140201126) teaches the method of claim 1, further comprising: identifying the known term vectors closest to the vectorized versions of the unmatched terms in the vector space based on the comparing (as, ranking and scoring for closest match, including a correlation function across multiple feature space -- para 1422).

As per claim 5, Zadeh (20140201126) teaches the method of claim 4, further comprising: identifying the candidate terms based on the identified known term vectors (as scoring based on the combination of the matching features of the words – para 1422 – examiner notes, that a perfect spelling would give a top/maximum score, and the correlator in 1422 would give a ‘1’ marking, on a scale of zero-to-one, as per the definition of correlation functions).

As per claim 6, Zadeh (20140201126) teaches the method of claim 1, wherein embedding a vectorized version of the respective unmatched term includes: converting the respective unmatched term to the vectorized version of the respective unmatched term based on words that cooccur with the respective unmatched term in the text under consideration (as, part of the feature space of the words, includes frequency of occurrence, or word count – para 0802, as defined as, the ‘relevance’ feature).

As per claim 7, Zadeh (20140201126) teaches the method of claim 1, further comprising: analyzing each of the candidate terms using the machine learning model; and generating, for each candidate term, using the machine learning model, a confidence score indicating a likelihood that the candidate term is a match for the respective unmatched term, wherein the best candidate term has a highest confidence score (as, finding a closest match – determining a subset of best fits, of the candidates – para 0634; and as generating, a score and determining a range of confidence, based on the scoring – as an example, para 0710; para 1361, 1387)).

As per claim 8, Zadeh (20140201126) teaches the method of claim 1, wherein each of the plurality of known terms was previously incorporated into the text incorporation system (as inserting the replacement – para 1408; in the application of documents – 2008, 2198).

As per claim 9, Zadeh (20140201126) teaches the method of claim 8, further comprising: embedding each of the plurality of known terms in the vector space as an associated one of the known term vectors (as, using support vector machines as classifiers of the data – para 0106, and clustering the results into a feature vector space – para 1381, and updating the feature vector space, ie, converting into the model – para 1752-1753).

As per claim 10, Zadeh (20140201126) teaches the method of claim 9, further comprising: comparing each respective term of the number of terms to the plurality of known terms based on at least one of a spelling associated with the respective term and the plurality of known terms or a text syntax associated with the respective term and the plurality of known terms, and wherein the text under consideration is a user query (as, using support vector machines as classifiers of the data – para 0106, and clustering the results into a feature vector space – para 1381, wherein the feature space is partial spelling, partial word, basic word, neighboring words, etc. – para 1381; as well as scoring based on the combination of the matching features of the words – para 1422 – examiner notes, that a perfect spelling would give a top/maximum score, and the correlator in 1422 would give a ‘1’ marking, on a scale of zero-to-one, as per the definition of correlation functions) ).


Claims 11-19 are system claims performing method steps, whose method steps are similar in scope and content to a combination of claims 1-10 above and therefore, claim 11-19 is rejected under similar rationale as presented against claims 1-11 above.   Furthermore, Zadeh (20140201126) teaches the processors/memory, executing the steps (para 2221).

	Claim 20 is a non-transitory computer readable medium claim performing method steps, whose method steps are similar in scope and content to a combination of claims 1-10 above and therefore, claim 20 is rejected under similar rationale as presented against claims 1-10 above.   Furthermore, Zadeh (20140201126) teaches the processors/memory, executing the steps (para 2221).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
As to applicant’s disclosure, towards using machine learning for form filling of tax preparation system/software:
	 20090119234. 31 Oct 08. 07 May 09. INTERACTIVE MACHINE LEARNING ADVICE FACILITY. PINCKNEY; Thomas, et al – para 0051, 0106
	20150127567. 25 Jun 14. 07 May 15. DATA MINING INCLUDING PROCESSING NATURAL LANGUAGE TEXT TO INFER COMPETENCIES. Menon; Satish, et al. – para 0068, 0406
	20170228655. 09 Feb 17. 10 Aug 17. DECISION MAKING PLATFORM. Alarie; Benjamin, et al. – para 0029

	As to applicants disclosure, towards machine learning and natural language processing, understanding multiple type of inputs into text, updating/training the models, and updating the databases of terms:
	20160092557. 24 Sep 15. 31 Mar 16. TECHNIQUES FOR SIMILARITY ANALYSIS AND DATA ENRICHMENT USING KNOWLEDGE SOURCES. Stojanovic; Alexander Sasha, et al -  para 0014, 0023, 0026
	20180341839. 10 May 18. 29 Nov 18. TECHNIQUES FOR SENTIMENT ANALYSIS OF DATA USING A CONVOLUTIONAL NEURAL NETWORK AND A CO-OCCURRENCE NETWORK. Malak; Michael, et al. – para 0013, 0083, 0107


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/17/2022